Filed 11/21/13 P. v. Wolfe CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE

THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A138967
v.
LARRY JAMES WOLFE, JR.,                                              (Mendocino County
                                                                     Super. Ct. No. SCUKCRCR1222500)
         Defendant and Appellant.



         Larry James Wolfe, Jr. appeals from a judgment and the imposition of a suspended
sentence following his third violation of the terms of his probation. His court-appointed
counsel has filed a brief seeking our independent review of the record pursuant to People
v. Wende (1979) 25 Cal. 3d 436 to determine whether there are any arguable issues on
appeal. We conclude there are no issues requiring further review and affirm.
                                                 BACKGROUND
         In August 2012, Wolfe entered a no contest plea to a single count of causing injury
to another person while driving under the influence of alcohol or drugs in violation of
California Vehicle Code section 23153, subdivision (a). Other charges were dismissed.
In accord with his plea, the court suspended the imposition of sentence, placed Wolfe on
probation with conditions including 180 days in jail, set fines and reserved setting the
amount of restitution.
         Wolfe twice violated the terms of his probation. Probation was revoked and
reinstated both times. When Wolfe admitted to violating probation for the third time,
new charges against him were dismissed, and the court informed Wolfe that his probation

                                                             1
	
	


would be revoked and he would be sentenced to state prison for two years on the original
charge. He was so sentenced, assessed proper fines and fees and awarded 344 days of
pre-sentence credit.
                                       DISCUSSION
       Based upon our review of the record, we have no reason to question the
sufficiency of the court's advisements, Wolfe’s waivers or the explanation of the
consequences of his plea. His plea appears to be free, knowing and voluntary. In
accordance with Wolfe’s agreement to his third violation of felony probation, the court
imposed a midterm two-year sentence. Probation was properly revoked, credits were
properly awarded and Wolfe was properly sentenced to state prison.
       Defendant’s counsel has represented that he advised defendant of his intention to
file a Wende brief in this case and of defendant’s right to submit supplemental written
argument on his own behalf. Defendant has not done so. Defendant has also been advised
of his right to request that counsel be relieved.
       There was no error. Our full review of the record reveals no issue that requires
further briefing.
                                      DISPOSITION
       The judgment is affirmed.

                                                    _________________________
                                                    Siggins, J.


We concur:


_________________________
Pollak, Acting P.J.


_________________________
Jenkins, J.



                                              2